Title: To Benjamin Franklin from William Carmichael, 11 August 1784
From: Carmichael, William
To: Franklin, Benjamin



Dear Sir
St. Ildefonso Augt. 11th 1784

I received some days ago a Letter from the Cte de Campomanes in answer to the one which your Excellency put into my hands for him; As I had in prospect an occasion of sending it by an extraordinary Courier I have taken the Liberty to detain this Letter until the moment of the Departure of the Courier— The packet would have cost your Excellency an extraordinary postage, & As I had been instrumental in bringing you into this Correspondence, I did not wish to engage your Excellency to pay more than was necessary for the proofs of my desire to contribute to your satisfaction— It is with the highest pleasure I can assure you that your Name is in Veneration here, your confidence & esteem are my passeports to all the Literati. I beg your Exy to answer Campomanes as soon as your Leisure will permit you & to answer generally as a well wisher to every measure taken for the encouragement of Agriculture & the Sciences here. If my information from America is just, I hope your Excellency will have the satisfaction of concluding a Treaty with this Country as much to your honor as those to which you have already given your signature. I hope from the friendship which your Excy has so often declared to me that you will have the goodness to make me the instrument of notifying the Intentions of Congress to this Court. The Silence of that Body afflicts & Surprises me. I do not know what to think of this Silence which distresses me to the last degree— Patience you have been my example & I love & respect you too much not to follow it. I drew upon you the ninth of last month in favor of Messrs Drouilhet for 4000 Livres Tournois, I wished not to be too pressing & altho I wrote your Excellency that I should draw in favor of Mr Williams for 2000 Livres Tournois I shall not do it until next week—
I beg & entreat your Excellency to charge My Namesake to have the goodness to write me from time to time. Situated as I am & as I have been here I cannot remain longer spending

money for Others & my own Time more precious still without having it in my power to serve others or myself essentially. On My return to America I may possibly be of use to my friends & to myself & certainly I have had no motive to induce me to remain here because, I have not consulted my own Interests but those of the States— I always regarded them as inseraparable, but I am afraid I shall sooner or later experience that Ostracism has not existed only in Athens— I should not complain of this, If I had only a shirt of your garment to give me some claim to merit, but as this gift cannot be bestowed without your ascencion to another World I will consent to suffer every thing in this provided Your Excellency will also determine not to leave us, even Tho’ Madame Helvetius should invite you to Elysium to revenge herself of the indifference of her Caro Esposo & you of the Inconstancy of your Gaia, until you shall see us hors d’Affaire with all the potentates of Europe— I cannot tell your Exy How we shall be here, but this week I shall have an opportunity of writing you more fully by a private hand— With affectionate remembrance to my Namesake I have the honor to be with the highest regard & Affection Your Excys most Obliged & Most Humble Sert

Wm Carmichael

